DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 31, and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 18-20, 24 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) in view of Porikli et al (US10322728).
Regarding claim 1, Misu teaches a computer-implemented method for vehicular sensing comprising: 
collecting in-cabin sensor data of a vehicle interior (para. [0098], [0142], cameras), wherein the in-cabin sensor data includes images of the vehicle interior (918 and 920 in fig. 9 take images of the vehicle interior); 
detecting an occupant within the vehicle interior, wherein the detecting is based on identifying an upper torso of the occupant, using the in-cabin sensor data (para. [0098], a camera may be pointed directly at the driver's chest); 
locating the occupant within the vehicle interior, based on the in-cabin sensor data (para. [0098], [0142], pointing the camera at the driver implies that the occupant is in the front seat and behind the steering wheel); 
analyzing a human perception metric for the occupant, based on the in-cabin sensor data (figs. 10A-10B, para. [0098], [0144], These cameras may detect slight variations of the driver's cloths above their chest to monitor the driver's heartbeat. As shown in fig. 10B, a waveform of a heart rate that shows that the driver 904 may be stressed is provided); and 
promoting the human perception metric to a using application (para. [0143]-[0145], Software or applications executed on the computing device 302 (application 308), wearable device 390 (application 398) or operations 322 (application 328) within the in-vehicle computing system 320 may be used to determine whether a normal heart rate is occurring; In one embodiment, an appropriate amount of time may elapse before sending the vehicle data to the remote system 104; In the example shown, the driver's beats per minute increases at points 1006, 1008 and 1010. These may be periods where the driver's stress level may trigger the sending of vehicle data to the remote system 104).

Misu fails to teach wherein the in-cabin sensor data includes tracking upper body movement of the occupant. However Porikli teaches analyzing a human perception metric for an occupant (21 in fig. 1B, 2600 in fig. 4, col. 2 lines 47-51, col. 10 line 66 – col. 11 line 3, using the processor to execute the machine learning algorithm to classify the driver behavior as normal or impaired; the output of which is used by classifier 2600 to classify the driver state as normal driving behavior or road rage and distress driving behavior), based on in-cabin sensor data (101 in fig. 1B, 2112 in fig. 4), wherein the in-cabin sensor data includes tracking upper body movement of the occupant (2203 in fig. 4, col. 12 lines 29-35, To calculate the gesture deviation score 2403 σG, the system first detects driver gestures, such a clenched fist, holding the steering wheel, waving hands, pointing at something, holding a smart phone, slapping, or a middle finger. The gesture detector 2203 of FIG. 4 receives an image, hand regions are partitioned, and a two-layer hand stream is constructed, in various embodiments). Porikli also teaches promoting the human perception metric to a using application (col. 3 lines 37-40, col. 9 line 65 – col. 10 line 3, the warning is interpreted to be an application).
Therefore taking the combined teachings of Misu and Porikli as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Porikli into the method of Misu. The motivation to combine Porikli and Misu would be to warn of an impaired driver (col. 1 lines 46-50 of Porikli) to provide vehicle safety (col. 1 lines 6-8 of Porikli).


Regarding claim 2, the modified invention of Misu teaches a method wherein the detecting, the locating, or the analyzing are performed using machine learning (2600 in fig. 4, col. 2 lines 47-51, col. 10 line 66 – col. 11 line 3 of Porikli, using the processor to execute the machine learning algorithm to classify the driver behavior as normal or impaired; the output of which is used by classifier 2600 to classify the driver state as normal driving behavior or road rage and distress driving behavior).


	Regarding claim 3, the modified invention of Misu teaches a method wherein the collecting in-cabin sensor data images is accomplished using a plurality of imaging devices within the vehicle interior (para. [0142] of Misu, Cameras 918 or 920 may determine this measurement).


	Regarding claim 4, the modified invention of Misu teaches a method further comprising extracting upper body data for the occupant from the imaging (para. [0098], [0142] of Misu, heart rate. 2112 and 2203 in fig. 4 of Porikli, hand gesture detection).


	Regarding claim 5, the modified invention of Misu teaches a method wherein the upper body data includes body data beyond facial data (para. [0098], [0142] of Misu, heart rate. 2112 and 2203 in fig. 4 of Porikli, hand gesture detection).


	Regarding claim 6, the modified invention of Misu teaches a method further comprising determining seating data for the vehicle, based on the locating the occupant (para. [0098], [0142] of Misu, pointing the camera at the driver implies that the occupant is in the front seat).


	Regarding claim 9, the modified invention of Misu teaches a method wherein the analyzing a human perception metric is further based on analysis of additional images of the occupant (para. [0150] of Misu, Cameras 918 and 920 (facial sensors 376) may be used to determine facial expressions. For example, in the first driver 1302, the driver is perspiring and is unhappy. 2111 and 2202 in fig. 4 of Porikli, facial expression estimation).


	Regarding claim 18, the modified invention of Misu teaches a method further comprising determining in-vehicle human activity based on the in-cabin sensor data (para. [0039], [0098] of Misu, vehicle data in the form of acceleration and braking information may be provided to the remote system when a driver's heart rate triggers a physiological event. Col. 12 lines 29-35 of Porikli, To calculate the gesture deviation score 2403 σG, the system first detects driver gestures, such a clenched fist, holding the steering wheel, waving hands, pointing at something, holding a smart phone, slapping, or a middle finger.).


	Regarding claim 19, the modified invention of Misu teaches a method further comprising determining cognitive states of the occupant, based on further analysis of the in-cabin sensor data (para. [0144] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc; Also see 21 in fig. 1B of Porikli).


Regarding claim 20, the modified invention of Misu teaches a method further comprising tracking upper body movement of the occupant, based on analysis of additional images (col. 14 lines 1-3 of Porikli, For example, the image sensors, after detecting the hands and face of the driver, sense images in which the driver is waving his/her fist).


Regarding claim 24, the modified invention of Misu teaches a method wherein the human perception metric (21 in fig. 1B and col. 5 lines 38-40 of Porikli, road rage and distress) includes an involvement metric by the occupant (col. 5 lines 47-56, col 12 lines 29-33 of Porikli, when a driver is annoyed by somebody, they usually start making non-threatening gestures; holding the steering wheel).


	Regarding claim 26, the modified invention of Misu teaches a method wherein the human perception metric includes a distractedness, drowsiness, or impairment evaluation for the occupant (para. [0144] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc. Col. 2 lines 46-50 of Porikli, A machine learning algorithm is executed by the one or more processors to classify driver behavior as normal or impaired based on the deviation scores, and to generate a warning based on the classification indicating impaired driver behavior).


	Regarding claim 27, the modified invention of Misu teaches a method wherein the human perception metric includes a mood for the occupant (para. [0144] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc; Also see 21 in fig. 1B of Porikli).


	Regarding claim 28, the modified invention of Misu teaches a method wherein the human perception metric includes a mood for the vehicle (para. [0144]-[0145] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc; These may be periods where the driver's stress level may trigger the sending of vehicle data to the remote system 104. Also see 21 in fig. 1B of Porikli).


	Regarding claim 29, the modified invention of Misu teaches a method wherein the promoting includes input to an autonomous or semiautonomous vehicle (para. [0034] of Misu).


	Regarding claim 30, the limitations recite similar subject matter as claim 1 and are rejected for the same reasons as above.


Regarding claim 31, the limitations recite similar subject matter as claim 1 and are rejected for the same reasons as above. Furthermore, a memory and a processor are necessary features in computer systems (para. [0004] of Misu).


Regarding claim 32, the modified invention of Misu teaches a method further comprising associating an external event (col. 12 lines 29-33 of Porikli, holding a smart phone while driving implies the driver may be receiving a call or text message) with one or more of the determined cognitive states (21 in fig. 1B and col. 12 lines 26-29 of Porikli).


Regarding claim 33, the modified invention of Misu teaches a method wherein the external event includes at least one of a new global positioning system coordinate, receiving a phone call (col. 12 lines 29-33 of Porikli, holding a smart phone while driving implies the driver may be receiving a call), receiving a text message (col. 12 lines 29-33 of Porikli, holding a smart phone while driving implies the driver may be checking a text message), and receiving an email.



Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) and Porikli et al (US10322728) in view of Jales Costa et al (US20200171977).
Regarding claim 12, the modified invention of Misu fails to teach a method further comprising collecting imaging from the vehicle interior prior to the occupant entering at the vehicle.
However Jales Costa teaches collecting imaging from a vehicle interior prior to occupants entering at the vehicle (para. [0029], [0037], empty vehicle images).
Therefore taking the combined teachings of Misu and Porikli with Jales Costa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Jales Costa into the method of Misu and Porikli. The motivation to combine Jales Costa, Porikli and Misu would be to assist a human driver in driving safely (para. [0022] of Jales Costa).


Regarding claim 13, the modified invention of Misu teaches a method further comprising mapping the vehicle interior, based on the imaging from the vehicle interior prior to the occupant entering at the vehicle (para. [0029], [0033], [0037] of Jales Costa, Additionally, image processing module may receive image data representing the interior of the vehicle without any passengers (e.g., empty vehicle images).  In some embodiments, image processing module 208 includes an image management algorithm or process that manages one or more empty vehicle images from multiple camera systems 110 located inside the vehicle; Occupancy management system 104 further includes a seat map generator 216 that creates a current seat map for the vehicle based on the current passengers in the vehicle. The seat map identifies which passenger is located in each seat location. The seat map also identifies empty seats in the vehicle; These empty vehicle images represent the vehicle's interior when no passengers are in the vehicle (i.e., the vehicle is empty)).


Regarding claim 14, the modified invention of Misu fails to teach a method further comprising determining vehicle seating data including an occupant count for the vehicle.
However Jales Costa teaches determining vehicle seating data (para. [0033]) including an occupant count for the vehicle (para. [0024], After the occupancy management system determines the number of current passengers in the vehicle).
Therefore taking the combined teachings of Misu and Porikli with Jales Costa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Jales Costa into the method of Misu and Porikli. The motivation to combine Jales Costa, Porikli and Misu would be to assist a human driver in driving safely (para. [0022] of Jales Costa).

Claims 7, 8, 10, 15, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) and Porikli et al (US10322728) in view of Upmanue et al (US20200310528).
Regarding claim 7, the modified invention of Misu fails to teach a method further comprising detecting an additional occupant within the vehicle interior.
However Upmanue teaches detecting an additional occupant within a vehicle interior (para. [0032], Furthermore, it may consider the identity of the driver and the passenger to determine different solutions. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or driver devices (e.g. paired mobile device, key-fob, etc.) to identify the driver. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or occupant devices (e.g. paired mobile device, key-fob, etc.) to identify the occupant).
Therefore taking the combined teachings of Misu and Porikli with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Porikli. The motivation to combine Upmanue, Porikli and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 8, the modified invention of Misu teaches a method wherein the human perception metric is based on the occupant and the additional occupant (para. [0031] of Upmanue, the system may determine that the occupant is feeling neglected and wants engagement. The system may output a solution to the driver suggesting starting a conversation).


Regarding claim 10, the modified invention of Misu fails to teach a method wherein the additional images were collected during a previous vehicle journey by the occupant.
However Upmanue teaches collecting additional images during a previous journey to be used in analyzing a human perception metric (para. [0027], For example, the system may collect such information (facial recognition and voice recognition data) over a two-week period of driving to identify a stable mood of the occupant).
Therefore taking the combined teachings of Misu and Porikli with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Porikli. The motivation to combine Upmanue, Porikli and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 15, the modified invention of Misu fails to teach a method wherein the detecting includes vehicle occupant identification.
However Upmanue teaches vehicle occupant identification (para. [0032], The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or driver devices (e.g. paired mobile device, key-fob, etc.) to identify the driver. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or occupant devices (e.g. paired mobile device, key-fob, etc.) to identify the occupant).
Therefore taking the combined teachings of Misu and Porikli with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Porikli. The motivation to combine Upmanue, Porikli and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 16, the modified invention of Misu teaches a method wherein the vehicle occupant identification is performed without facial data (para. [0032] of Upmanue, The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or driver devices (e.g. paired mobile device, key-fob, etc.) to identify the driver. Upmanue does not teach using facial data to identify a driver).


Regarding claim 21, the modified invention of Misu fails to teach a method wherein the analyzing includes categorizing human interactions between the occupant and a second occupant.
However Upmanue teaches categorizing human interactions between the occupant and a second occupant (para. [0031], For example, in one scenario, the system may determine that the occupant is feeling neglected and wants engagement).
Therefore taking the combined teachings of Misu and Porikli with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Porikli. The motivation to combine Upmanue, Porikli and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Related Art
Kojima (US20170368936) teaches recognizing upper body motion of a driver (para. [0075]-[0076]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663